Citation Nr: 0310458	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-04 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
other than post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1984 to 
November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  

Previously, the veteran had initiated an appeal of a March 
1998 rating decision that denied service connection for a 
post-traumatic stress disorder; however, after receiving a 
December 2000 statement of the case, the veteran submitted a 
statement indicating that she did not desire to pursue a 
claim of service connection for a post-traumatic stress 
disorder.  Consequently, the issue currently on appeal is 
construed as a claim of entitlement to service connection for 
psychiatric disability other than post-traumatic stress.  The 
RO has included in its development of this issue a bipolar 
disorder, schizoaffective disorder, and generalized anxiety 
disorder.  (Any mention of a claim of service connection for 
a psychiatric disorder in the remand below is a reference to 
psychiatric disability other than a post-traumatic stress 
disorder.)


REMAND

In November 2002, the Board undertook additional development 
with respect to the issue of entitlement to service 
connection for a psychiatric disorder, pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  At that time, the Board 
requested that the appellant be afforded an examination by a 
panel of two psychiatrists to determine whether she had a 
psychiatric disorder, to include bipolar disorder, 
schizoaffective disorder, and/or anxiety disorder.  
Specifically, if the examiners concluded that the appellant 
currently suffered from a bipolar disorder, given that the 
evidence of record showed that she had suffered from a 
bipolar disorder prior to her entrance into the military, the 
examiners were requested to address the question of whether 
the appellant's bipolar disorder underwent any worsening 
during her period of service, and if so, whether it was 
absolutely clear that such worsening was due to the natural 
progress of the condition.  

In March 2003, the appellant underwent a VA psychiatric 
examination which was conducted by a Dr. G. and a Dr. M.  
Following the mental status evaluation, Drs. G. and M. 
diagnosed the appellant with bipolar disorder, manic phase.  
Drs. G. and M. stated that the appellant had been diagnosed 
throughout her mental health treatments with bipolar disorder 
in the manic phase, and that she had been diagnosed with the 
same condition prior to joining the military and during 
military service.  They also noted that the appellant had 
been advised to take lithium to stabilize her mood, but that 
she did not comply with the treatment.  Drs. G. and M. 
indicated that while the appellant was in the military, she 
had been effective and functioning well in spite of her 
bipolar disorder, but that the disease progressed and she 
became suspicious, psychotic, and showed deterioration in her 
behavior.  She then lapsed into another episode of a manic 
phase.  Thus, it was Drs. G. and M.'s opinion that the 
appellant had been suffering from bipolar disorder.  Drs. G. 
and M. reported that the appellant had been going through the 
natural course of events for the disease, both mania and 
depression.  According to Drs. G. and M., because the 
appellant had not complied with the treatment for her bipolar 
disorder, the symptoms were aggravated.  Drs. G. and M. 
further opined that the appellant did not seem to have any 
schizoaffective disorder or any generalized anxiety disorder.  

Upon a review of the appellant's March 2003 VA psychiatric 
examination report, the Board finds that the examination 
strongly suggests that there was a worsening of the 
appellant's bipolar disorder during her period of service.  
As previously stated, Drs. G. and M. indicated that while the 
appellant was in the military, she had been effective and 
functioning well, in spite of her bipolar disorder, but that 
the disease progressed and she then lapsed into another 
episode of a manic phase.  In addition, although they 
reported that the appellant had been going through the 
natural course of events for the disease, both mania and 
depression, they also noted that because the appellant had 
not complied with the treatment for her bipolar disorder, the 
symptoms were aggravated.  Thus, it appears that there was a 
worsening of the appellant's bipolar disorder during her 
period of service.  Nevertheless, it remains unclear as to 
whether such worsening was due to the natural progression of 
the condition.  Therefore, given that the examiners were not 
entirely clear on the question of whether the appellant's 
bipolar disorder underwent any worsening during her period of 
service, and if so, whether such worsening was clearly due to 
the natural progression of the condition, the Board finds 
that Drs. G. and M. should be asked to review the March 2003 
VA psychiatric examination report in order to clarify their 
statements.  If Drs. G. and M. are unavailable, another 
examination should be conducted.

As noted above, the development actions requested by the 
Board in November 2002 have been completed and have resulted 
in the acquisition of the VA examination report, dated in 
March 2003.  Nevertheless, on May 1, 2003, prior to affording 
the appellant the opportunity to review the additional 
evidence pursuant to 38 C.F.R. § 20.903(b) (2002), the United 
States Court of Appeals for the Federal Circuit, in Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) 
(which authorized the Board to conduct its own evidentiary 
development) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§ ] 5103(a)" and providing for "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which allows a claimant 
one year to submit evidence.  

In the instant case, given that the appellant has not been 
provided the opportunity to review the evidence added to the 
record as a result of the Board's development actions, and 
because she has not waived her right to have the additional 
evidence considered initially by the RO, a remand of the case 
is therefore required to comply with DAV.  In addition, the 
Board notes that it is not entirely clear whether the RO has 
provided the appellant with the notice to which she is 
entitled under 38 U.S.C.A. § 5103(a), especially in light of 
the newly received evidence.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
any psychiatric disability at any time 
following military service.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  

3.  The RO should ensure that its efforts 
to obtain the identified records are 
fully documented in the claims folder.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
appellant, it should inform the appellant 
and her representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

4.  Thereafter, the RO should contact the 
examiners who conducted the March 2003 VA 
psychiatric examination, Drs. G. and M., 
and ask that they review the record, 
specifically the March 2003 examination 
report.  The examiners are requested to 
clarify their findings, specifically in 
regard to the following pertinent 
questions:  did the appellant's bipolar 
disorder undergo any worsening during her 
period of active service, and if so, was 
it absolutely clear that such worsening 
was due to the natural progression of the 
condition?  

5.  If Drs. G. and M. are unavailable, 
the RO should afford the appellant a VA 
examination conducted by a panel of two 
psychiatrists to determine whether she 
has a psychiatric disorder, to include 
bipolar disorder, schizoaffective 
disorder, and/or anxiety disorder.  The 
claims folder must be made available to 
the examiners.  The examiners are 
specifically requested to review the 
private medical records from Kettering 
Memorial Hospital, which show that the 
appellant was hospitalized numerous times 
between September 1982 to November 1983 
for a bipolar disorder, the appellant's 
service medical records, including the 
October 1987 Report of Medical Board from 
the Naval Hospital in San Diego, 
California, which determined that the 
appellant had a bipolar disorder that 
pre-existed service and was not 
aggravated thereby, and a November 2000 
statement from Charles L. Walters, M.D., 
that shows that the appellant had a 
generalized anxiety disorder which, in 
Dr. Walters' opinion, was the same 
condition she had during service, and 
that the former diagnosis of bipolar 
disorder for which she was treated while 
in the military was incorrect.  

All indicated tests and studies, 
including psychological testing, should 
be performed.  After receipt of the test 
results, and completion of a psychiatric 
evaluation, the examiners should provide 
a consensus opinion as to whether the 
veteran currently has a psychiatric 
disorder, to include bipolar disorder, 
schizoaffective disorder, and/or anxiety 
disorder.  If the examiners conclude that 
the appellant currently suffers from a 
bipolar disorder, given that the evidence 
of record shows that the appellant 
suffered from a bipolar disorder prior to 
her entrance into the military, the 
examiners should address whether the 
appellant's bipolar disorder underwent 
any worsening during her period of active 
service.  If the examiners determine that 
a worsening occurred during service, they 
should indicate whether it is absolutely 
clear that such worsening was due to the 
natural progression of the condition.  

In the alternative, if the examiners 
diagnose the appellant with any other 
psychiatric disorder, to include 
schizoaffective disorder, and/or an 
anxiety disorder, the examiners should 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed psychiatric disorder had its 
onset during the appellant's period of 
active military service.  It is 
imperative that the examiners review all 
of the pertinent evidence in the claims 
folder.  The examiners must set forth the 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Any additional evidentiary 
development deemed appropriate should be 
undertaken.  The RO should undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issue on appeal.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the statement of the case 
issued in February 2002, and provide the appellant and her 
representative with an appropriate opportunity to respond.  

After allowing for a response to the supplemental statement 
of the case, and after expiration of the period for 
submitting information and evidence as set forth in 
38 U.S.C.A. § 5103(b), the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

